PER CURIAM.
We conclude that appellant’s challenge to the amount of restitution he was ordered to pay as a condition of probation is properly before us. E.g., J.M.G. v. State, 629 So.2d 1081 (Fla. 1st DCA 1994); L.A.D. v. State, *1035616 So.2d 106 (Fla. 1st DCA 1993). We conclude, further, that the evidence will not support an award of restitution in an amount exceeding $1,500.00. Accordingly, the order of restitution is reversed, and the case is remanded with directions to enter an amended order establishing restitution in the amount of $1,500.00.
REVERSED and REMANDED, with directions.
WOLF, WEBSTER and MICKLE, JJ., concur.